Citation Nr: 0729789	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-30 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from May 1967 to July 1971.

This appeal comes before the Board of Veterans Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2006).

Service records in this case show that the veteran served a 
tour in Vietnam, but his military occupational specialty and 
awards are not indicative of combat.  There are also VA 
medical records indicating that the veteran likely has PTSD 
associated with trauma in the military service.

Regarding stressors, a review of the record shows that the 
veteran has submitted various statements outlining his 
stressors.  He has alleged that around December of 1968 while 
serving aboard the USS Perkins, there was an explosion which 
resulted in the death of several of his friends and comrades.  
He cannot remember any of the names of the victims.  He also 
reported that while aboard the USS Kitty Hawk, he witnessed a 
shipmate committing suicide.  He further stated that while he 
was in the Philippines in 1968, he saw the body of a chief 
petty officer floating in the river.   

The basis of the RO's denial of this claim is that the 
veteran's stressors have not been verified, nor has he 
submitted sufficient evidence in which to attempt to verify 
them.

Though the Board agrees that some of the stressors are vague 
in nature, an attempt should be made to corroborate them with 
the United States Army and Joint Services Records Research 
Center (JSRRC) (formerly the United States Armed Services 
Center for Unit Records Research (CURR)).  This is 
particularly important when considering that the RO's denial 
is primarily based on a finding that the claimed stressors 
have not been corroborated.  See generally 38 C.F.R. § 
3.304(f).

Thereafter, if any of the alleged stressors can be 
corroborated, the RO should schedule the veteran for a VA 
PTSD examination to determine whether there is a link between 
the corroborated stressor(s) and his current PTSD symptoms.  
38 C.F.R. 
§ 3.304(f).

Accordingly, the case is REMANDED for the following action:

1. The AMC should review the file and 
prepare a summary of the veteran's 
stressors along with dates provided.   The 
AMC should then draft a letter asking the 
JSRRC to provide any available information 
that might corroborate the veteran's 
asserted in-service stressors.  The JSRRC 
should be given the following:  a copy of 
the prepared summary, a copy of the 
veteran's DD Form 214, and any service 
personnel records obtained showing service 
dates, duties, and units of assignments.  
If the JSRRC requests more specific 
descriptions of the stressors in question, 
the veteran must be notified and requested 
to provide the necessary information.

2.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. 

3.  After conducting any additional 
indicated development, the PTSD issue on 
appeal should be readjudicated.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, he and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



